DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 11/9/21 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstmann et al. (2006/0094193).
Re claim 1, Horstmann et al. disclose a first substrate (101); first semiconductor devices located over the first substrate ([0023]); a first dielectric material layer (104a/104b) located over the first semiconductor devices; first silicon nitride material portions (111b) embedded within an upper portion of the first dielectric material layer and applying tensile stress to respective surrounding material portions ([0033]); and second silicon nitride material portions (108a) embedded within the upper portion of the first dielectric material layer and applying compressive stress to respective surrounding material portions([0029]) (Fig. 1e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Horstmann et al. as applied to claim 1 above, and further in view of Shimabukuro et al. (2018/0374865).
Re claim 2, Horstmann et al. does not disclose wherein the first silicon nitride material portions have a higher hydrogen concentration than the second silicon nitride material portions.
Shimabukuro et al. disclose wherein the first silicon nitride material portions have a higher hydrogen concentration than the second silicon nitride material portions (claim 6).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Horstmann et al. and Shimabukuro et al. to enable silicon nitride materials of Horstmann et al. to have hydrogen as taught in Shimabukuro et al. in order to adjust the desired tensile stress of the silicon nitride material.
Re claim 3, Shimabukuro et al. disclose further comprising first bonding pads (788) embedded in the upper portion of the first dielectric material layer (768) (Fig. 1).
Re claim 4, One of ordinary skill in the art would have been led to the recited dimensions, depth and vertical thickness through routine experimentation to achieve a desired silicon nitride tensile stress functions.  
               In addition, the selection of dimensions, depth and vertical thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are 
               Note that the specification contains no disclosure of either the critical nature of the claimed dimensions, depth and vertical thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions, depth and vertical thickness or upon another variable recited in a claim, the Applicant must show that the chosen dimensions, depth and vertical thickness are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 6, It would have been obvious to one having ordinary skill in the art at the before the effective filing date of the application to add a second semiconductor die with the same features of the first semiconductor die, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 7, It would have been obvious to one having ordinary skill in the art at the before the effective filing date of the application to add a second semiconductor die with the same features of the first semiconductor die, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein: the first silicon nitride material portions comprise strips which laterally extend along a first lengthwise direction; the second silicon nitride material portions comprise strips which laterally extend along a second lengthwise direction that is different from the first lengthwise direction; top surfaces of the first silicon nitride material portions and top surfaces of the second silicon nitride material portions are within a horizontal plane that includes a top surface of the first dielectric material layer; and top surfaces of the first bonding pads are located in the horizontal plane including the top surface of the first dielectric material layer, as called for in claim 5;
wherein: the first semiconductor die comprises a crater region in which a recessed horizontal surface of the first dielectric material layer is vertically recessed from a horizontal bonding interface between the first bonding pads and the second bonding pads toward the first substrate to provide a cavity; and the second semiconductor die comprises a mesa portion that protrudes 
wherein: the first semiconductor die comprises recessed bonding pads located at the recessed horizontal surface; and the second semiconductor die comprises raised bonding pads located at a planar surface of the mesa portion and bonded to a respective one of the recessed bonding pads, as called for in claim 9;
wherein: the cavity of the crater region is laterally bounded by four sidewalls; one of the first silicon nitride material portions is physically exposed at one of the four sidewalls; and one of the second silicon nitride material portions is physically exposed at another of the four sidewalls, as called for in claim 10.
wherein: the first semiconductor die comprises a plurality of crater regions in which a respective recessed horizontal surface of the first dielectric material layer is vertically recessed from a horizontal bonding interface between the first bonding pads and the second bonding pads toward the first substrate to provide a plurality of cavities; the second semiconductor die comprises a mesa portion that protrudes away from the second substrate and at least partly fills one of the plurality of cavities; and additional semiconductor dies are bonded to the first semiconductor die at a respective one of the recessed horizontal surfaces of the first dielectric material layer located in cavities other than the cavity in the second semiconductor die is present, as called for in claim 11.
further comprising a plurality of second semiconductor dies, each comprising a second substrate, second semiconductor devices located over the second 
wherein: the first silicon nitride portions comprise both first silicon nitride strips and first silicon nitride pillars; and the second silicon nitride portions comprise both second silicon nitride strips and second silicon nitride pillars, as called for in claim 13.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0295034 disclose a similar configuration of a semiconductor die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 7, 2022